Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 32-44, 48, 50, 52-67 in the reply filed on 8/09/22 is acknowledged.  Non-elected claims 45-47, 49 and 51 have been cancelled.

Reasons for Allowance
Claims 32-44, 48, 50, 52-67 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 32, 48, and 50, Garimella et al (US 2015/0,170,020) disclose a device, method, and non-transitory computer readable medium comprising: at least one memory and at least one processor (para. [0030]) configured to: create low rank approximations of neural network weight matrices and to transform these weight matrices using a rotation matrix to reduce their dynamic range for more efficient training of the weight matrices in a feed forward neural network using a back propagation method where the weights are adapted to a calculated error in the presence of certain inputs, the method is then applied backward from the final output layer through the hidden layers to the input layer (paras. [0036], [0038]; Figs. 2, 3), the low rank approximation of the neural network weight matrix may increase the word error rate of the resultant neural network, the word error rate degradation may be recovered by retraining the approximated neural network model to make the approximated model more accurate after one or more of the weight matrices have been replaced by the low rank approximations (paras. [0012], [0013], [0024]; Figs. 2-4). 
However, the cited prior art fails to disclose or fairly suggest: the processor configured to calculate a normalized weight matrix by normalizing, using a spectral normalization, a first weight matrix of a discriminator; update the first weight matrix of the discriminator, at least based on: a first output of the discriminator for correct data, obtained by using the normalized weight matrix, and a second output of the discriminator for false data generated by a generator, obtained by using the normalized weight matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648